In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1351 
CHARLES S. HOWLETT, 
                                               Plaintiff‐Appellant, 

                                v. 

JEFFREY HACK, et al., 
                                             Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
      No. 1:12‐cv‐00475‐TWP‐MJD — Tanya Walton Pratt, Judge. 
                     ____________________ 

           ARGUED JANUARY 7, 2015 — JULY 21, 2015 
                  ____________________ 

   Before WOOD, Chief Judge, and POSNER and EASTERBROOK, 
Circuit Judges. 
     WOOD, Chief Judge. In the early hours of October 25, 2009, 
the Indianapolis Metropolitan Police Department received a 
911  call  reporting  that  someone  had  broken  into  Jeffrey 
Hack’s  house.  Officer  Steven  Beasley  responded  to  the  call 
and  eventually  arrested  Hack’s  neighbor,  Charles  Howlett. 
Howlett was later charged with a variety of offenses related 
to  the alleged break‐in,  but  a jury  ultimately  acquitted  him. 
2                                                        No. 14‐1351 

He  then  filed  this  suit,  alleging  false  arrest  and  malicious 
prosecution on the part of Beasley, the City of Indianapolis, 
Hack,  and  several  others.  The  district  court  granted  sum‐
mary  judgment  to  all  of  the  defendants.  Howlett  now  ap‐
peals,  though  only  with  respect  to  Beasley,  the  City,  and 
Hack.  We  affirm  the  district  court’s  resolution  of  all  claims 
against Beasley and the City as well as the federal malicious‐
prosecution claim against Hack. We conclude, however, that 
the  court  should  have  relinquished  supplemental  jurisdic‐
tion  over  the  state‐law  claims  against  Hack,  and  so  we  re‐
mand for that limited purpose. 
                                    I 
    On  October  25,  2009,  the  Indianapolis  Police  received  a 
call about a break‐in and assault at 418 South Butler Avenue. 
Officer  Beasley  was  quickly  dispatched  to  the  scene  and 
spoke to Jeffrey Hack, the alleged victim of the assault. Hack 
told  Beasley  that  he  had  been  asleep  in  his  home  when  his 
neighbor, Charles Howlett, woke him up suddenly, grabbed 
and threatened him, and eventually thrust a hand down the 
front  of  Hack’s  pants.  Hack  guessed  that  Howlett  had  en‐
tered the house by prying open a bathroom window, and he 
told  Beasley  that  Howlett  did  not  have  permission  to  enter 
the  home  (through  the  window  or  otherwise).  After  Hack 
punched  Howlett,  Howlett  quickly  left  through  the  bath‐
room  window.  Hack  described  Howlett  as  rather  tall  and 
wearing a white t‐shirt and tan pants. 
    Beasley then walked across the street to Howlett’s home, 
but Howlett did not answer the door. After an unidentified 
person  gave  Beasley  Howlett’s  cell  phone  number,  Beasley 
called and the two spoke briefly. Howlett promised to return 
home.  Beasley  recalls  that  Howlett  also  added,  without 
No. 14‐1351                                                        3 

prompting, that  he did not enter Hack’s bathroom or “g[e]t 
into his neighbor’s pants,” though Howlett now says that he 
never made these statements. When Howlett returned to his 
home  and  met  Beasley,  he  denied  breaking  into  Hack’s 
house. Howlett was wearing a tan collared shirt, not a white 
t‐shirt.  Nevertheless, Hack  identified  Howlett  as  the  person 
who had entered his home and assaulted him. Beasley, who 
had  never  met  either  man  before,  arrested  Howlett  for  the 
offenses  of  residential entry  and invasion of privacy. A few 
days later, the Marion Superior Court determined that there 
was probable cause for the arrest, and Howlett was formally 
charged with burglary, criminal confinement, residential en‐
try, intimidation, and battery. After a jury trial held on April 
14, 2010, he was acquitted of all charges.  
    Howlett then filed this suit under 42 U.S.C. § 1983 in the 
district court, alleging that Beasley, the City of Indianapolis, 
Hack,  and  three  other  people  violated  his  rights  under  the 
Fourth  and  Fourteenth  Amendments  to  the  Constitution  by 
arresting  and  maliciously  prosecuting  him;  he  also  asserted 
the  latter  two  theories  as  free‐standing  state‐law  claims. 
(Howlett also alleged that Beasley withheld exculpatory evi‐
dence,  that  Hack  and  the  others  retaliated  against  him,  and 
that all the defendants were engaged in a conspiracy, but he 
does  not  pursue  these  claims  on  appeal.)  The  district  court 
had  jurisdiction  over  Howlett’s  federal  claims  under  28 
U.S.C.  §  1331;  his  state‐law  claims  fell  within  the  court’s 
supplemental jurisdiction. 28 U.S.C. § 1367.  
    The court granted summary judgment to all the defend‐
ants on the false‐arrest allegations, finding that the two‐year 
statute  of  limitations  in  Indiana  Code  §  34‐11‐2‐4  barred 
these  claims.  It  granted  summary  judgment  to  the  defend‐
4                                                        No. 14‐1351 

ants  on  Hack’s  state‐law  malicious‐prosecution  claims  be‐
cause  1)  Hack  had  not  established  that  there  was  a  lack  of 
probable  cause,  2)  the  civilian  defendants  did  not  initiate  a 
prosecution  or  cause  one  to  be  started,  and  3)  Beasley  and 
the City had absolute immunity under Indiana Code § 34‐13‐
3‐3(6).  The  court  also  found  that  Hack’s  malicious‐
prosecution claim under § 1983 had to be dismissed: it failed 
on the merits with respect to all defendants, and with respect 
to the civilians, it was also barred because an adequate rem‐
edy  exists  under  state  law.  Hack  has  appealed  the  district 
court’s decision in favor of Beasley, the City, and Hack, only 
with regard to his malicious‐prosecution claims (under both 
federal  and  state  law)  and  false‐arrest  claims  (under  state 
law). 
                                    II 
                                    A 
    Because this appeal comes to us from a grant of summary 
judgment,  we  take  a  fresh  look  at  the  case,  construing  all 
facts  and  reasonable  inferences  in  favor  of  the  nonmoving 
party. See Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 701 (7th 
Cir.  2015).  We  begin  with  Howlett’s  claims  against  Officer 
Beasley and the City. 
False Arrest  
    Under  Indiana  law,  a  false‐arrest  claim  accrues  once  the 
complaining  party  is  detained  pursuant  to  legal  process, 
such as an arraignment. See Johnson v. Blackwell, 885 N.E.2d 
25, 30–31 (Ind. Ct. App. 2008) (citing Wallace v. Kato, 549 U.S. 
384 (2007)). Howlett filed this lawsuit on April 11, 2012, ap‐
proximately two and a half years after his October 28, 2009, 
arraignment.  The  district  court  noted  that  Indiana’s  statute 
No. 14‐1351                                                           5 

of limitations for personal injury tort claims requires suits to 
be  filed  within  two  years  after  the  cause  of  action  accrues. 
See  IND.  CODE  §  34‐11‐2‐4(a).  A  quick  look  at  the  relevant 
dates convinced it that Howlett’s false‐arrest claim was time‐
barred.  
    Howlett  argues  that  a  different  statute  of  limitations, 
which governs actions against public officers and sets a five‐
year limitations period, should apply. See IND. CODE § 34‐11‐
2‐6  (“An  action  against:  (A)  a  sheriff;  (B)  another  public  of‐
ficer; or  (C)  the  officer  and the officer’s sureties on  a public 
bond; growing out of a liability incurred by doing an act in 
an  official  capacity,  or  by  the  omission  of  an  official  duty, 
must  be  commenced within  five  (5)  years  after  the  cause  of 
action accrues.”). Beasley is certainly a public officer for this 
purpose.  Indiana  defines  a  public  officer  as  an  “individual 
[who]  holds  a  position  for  which  duties  are  prescribed  by 
law  to  serve  a  public  purpose,”  and  the  taking  of  an  oath, 
while not required, “is a strong indicator” of a person’s sta‐
tus  as  a  public  officer.  Barrow  v.  City  of  Jeffersonville,  973 
N.E.2d 1199, 1204 (Ind. Ct. App. 2012); see also Blake v. Kat‐
ter, 693 F.2d 677, 680 (7th Cir. 1982) (finding that police offic‐
ers are public officers and applying § 34‐11‐2‐6’s predecessor 
statute to claims of civil rights violations against police offic‐
ers).  Beasley’s  duties  are  prescribed  by  the  Indiana  Code  at 
section  5‐2‐1‐17;  they  include  serving  public  purposes  such 
as  “preserv[ing]  the  peace,  maintain[ing]  order,  and  pre‐
vent[ing]  the  unlawful  use  of  force  or  violence.”  IND.  CODE 
§ 5‐2‐1‐17(b)(1).  Beasley  is  required  by  Indiana  law  to  “take 
an appropriate oath of office.” IND.  CODE § 5‐2‐1‐17(c)(1). Fi‐
nally, Beasley was acting in an official capacity when he ar‐
rested Howlett. 
6                                                         No. 14‐1351 

    The  argument  that  the  public‐officer  statute  applies  is 
thus  not  a  frivolous  one.  Both  this  statute  and  the  general 
tort statute appear to apply to facts before us. Howlett urges 
that  the  former,  §  34‐11‐2‐6,  is  meant  to  encompass  all  ac‐
tions  against  public  officers  acting  in  their  official  capacity, 
while the latter, § 34‐11‐2‐4, applies to all other personal in‐
jury  suits  (i.e.,  those  taken  against  non‐public  officers).  The 
language of § 34‐11‐2‐6 is broad, and there is no hint that its 
wide coverage should be curtailed by shorter statutes of lim‐
itations provided for specific types of claims. Rather, § 34‐11‐
2‐6 might have been meant to create a uniform statute of lim‐
itations  for  all  suits—including  those  for  personal  injury 
claims—when those suits are filed against public officers.  
     We acknowledge that at least two decisions have applied 
the  two‐year  statute  of  limitations  to  false‐arrest  actions 
brought against police officers. See Serino v. Hensley, 735 F.3d 
588, 591 (7th Cir. 2013); Johnson, 885 N.E.2d at 30. Neither of 
these cases, however, discussed the possible applicability of 
the five‐year limitations period; rather, the courts simply as‐
sumed  that  the  two‐year  personal  injury  statute  was  appli‐
cable. And although we have recognized that Wilson v. Gar‐
cia, 471 U.S. 261 (1985), overruled our 1982 decision in Blake, 
to  the  extent  that  Blake  looked  to  Indiana’s  five‐year  statute 
of limitations for a federal § 1983 claim, see Coopwood v. Lake 
Cnty. Cmty. Dev. Dep’t, 932 F.2d 677, 679 (7th Cir. 1991), we 
have  suggested that the five‐year statute  might be  the  right 
one to use for state‐law claims. See Campbell v. Chappelow, 95 
F.3d 576, 580 n.4 (7th Cir. 1996). Fortunately, we do not have 
to resolve this issue, because Howlett’s state‐law claim, even 
if  we  assume  for  the  sake  of  argument  that  it  is  not  time‐
barred, cannot withstand summary judgment. 
No. 14‐1351                                                           7 

    For a claim of false arrest to succeed under Indiana law, 
there  must  be  an  “absence  of  probable  cause.”  Row  v.  Holt, 
864  N.E.2d  1011,  1016  (Ind.  2007).  Howlett  therefore  had  to 
raise a genuine issue of fact on the question whether Beasley 
had  probable  cause  to  arrest  him.  He  has  not  done  so.  An 
officer has probable cause for an arrest when “at the time of 
the arrest the facts and circumstances within the knowledge 
of the officer[] and of which [he] had reasonably trustworthy 
information were sufficient to warrant a prudent man of rea‐
sonable caution in believing that the arrestee had committed 
or  was  committing  an  offense.”  Smith  v.  State,  271  N.E.2d 
133,  136  (Ind.  1971);  see  also  Riggenbach  v.  State,  397  N.E.2d 
953, 954–55 (Ind. 1979). 
    It is undisputed that Hack, the alleged victim, positively 
identified  Howlett  as  his  assailant.  Beasley  was  entitled  to 
rely on this identification. See Capps v. State, 229 N.E.2d 794, 
796  (Ind.  1967)  (“A  police  officer  may  base  his  belief  that 
there is reasonable and probable cause for arresting a person 
on  information  received  from  another.”);  see  also  Askew  v. 
City  of  Chicago,  440  F.3d  894,  895  (7th  Cir.  2006) 
(“[A]llegations by eyewitnesses supply probable cause when 
the  statements,  if  true,  show  that  a  crime  has  occurred.”). 
There could be a problem if a reasonable officer would have 
known that the accuser is acting out of malice or because of a 
grudge. See Askew, 440 F.3d at 895. But there is no indication 
that  Beasley  knew  or  should  have  known  that  Hack  made 
his accusations because he harbored ill will toward Howlett. 
    The discrepancies about the color and type of shirt How‐
lett  was  wearing  at  the  time  of  the  incident  do  not  create  a 
question of material fact for probable‐cause purposes. These 
are minor details that can be disregarded. Id. at 896 (discuss‐
8                                                         No. 14‐1351 

ing discrepancies in the type of weapon the alleged assailant 
was  wielding).  In  any  case,  as  we  have  noted,  Beasley  did 
not arrest Howlett solely on Hack’s description. Whether the 
alleged criminal was wearing a tan, collared shirt or a white 
t‐shirt at the time of the break‐in is too insignificant to negate 
the  conclusion  that,  taking  into  consideration  all  that  was 
known  to  Beasley,  Beasley  had  probable  cause  to  arrest 
Howlett.  The  district  court  was  correct  to  grant  summary 
judgment to Beasley, and to the City as Beasley’s employer, 
on this claim.  
Malicious Prosecution 
    Indiana law recognizes the tort of malicious prosecution. 
See, e.g., City of New Haven v. Reichhart, 748 N.E.2d 374, 378–
79  (Ind.  2001).  The  Indiana  Tort  Claims  Act,  however, 
shields  government  employees  such  as  Beasley  and  entities 
such as the City from these claims. See IND. CODE § 34–13–3–
3(6)  (“A  governmental  entity  or  an  employee  acting  within 
the scope of the employee’s employment is not liable if a loss 
results from … [t]he initiation of a judicial or an administra‐
tive  proceeding.”);  see  also  Serino,  735  F.3d  at  595.  As  a  re‐
sult, Howlett’s state‐law malicious‐prosecution claim against 
Beasley and the City necessarily fails. 
     Howlett  also  alleged  a  federal  claim  of  malicious  prose‐
cution, based on his Fourth Amendment rights. Such a claim 
is  not  actionable  if  there  is  an  adequate  state‐law  remedy. 
Newsome v. McCabe, 256 F.3d 747, 750–51 (7th Cir. 2001). Be‐
cause the Indiana Tort Claims Act immunizes governmental 
entities  and  their  employees  from  malicious‐prosecution 
suits, there is no adequate state remedy and Howlett is enti‐
tled  in  principle  to  pursue  his  federal  claim.  See  Julian  v. 
Hanna,  732  F.3d  842,  845–49  (7th  Cir.  2013).  Nevertheless, 
No. 14‐1351                                                           9 

“[f]ederal  courts  are  rarely  the  appropriate  forum  for  mali‐
cious  prosecution claims” because there  is  no “federal right 
not  to  be  summoned  into  court  and  prosecuted  without 
probable cause.” Ray v. City of Chicago, 629 F.3d 660, 664 (7th 
Cir. 2011) (quoting Tully v. Barada, 599 F.3d 591, 594 (7th Cir. 
2010)).  Thus,  in  a  §  1983  malicious‐prosecution  suit,  the 
“plaintiff must allege a violation of a particular constitution‐
al  right,  such  as  the  right  to  be  free  from  unlawful  seizures 
under the Fourth Amendment, or the right to a fair trial un‐
der  the  Due  Process  Clause.”  Welton  v.  Anderson,  770  F.3d 
670, 673 (7th  Cir. 2014) (quoting Serino, 735 F.3d  at 592) (al‐
teration and quotation marks omitted).  
    Howlett  cannot  rely  on  his  allegedly  unlawful  seizure, 
not only because the arrest was proper (because it was sup‐
ported by probable cause) but also because a warrantless ar‐
rest  “cannot  serve  as  the  basis  for  a  malicious  prosecution 
action.”  Serino,  735  F.3d  at  593–94  (explaining  that  a  mali‐
cious prosecution must involve “a deprivation of liberty pur‐
suant to legal process” and that a person who has been arrest‐
ed without a warrant is subject to legal process only once he 
is arraigned). Howlett does not allege any post‐arraignment 
constitutional violation. His complaints against Beasley deal 
primarily with alleged falsehoods and a failure to investigate 
that  occurred  before  the  arraignment,  and  even  before  the 
arrest.  Even  if  we  understood  Howlett  to  be  alleging  that 
Beasley  lied  or  withheld  evidence  in  order  to  have  Howlett 
charged  (thus  perhaps  implicating  the  due  process  right  to 
fair proceedings), nothing in the present record would allow 
such  allegations  to  withstand  summary  judgment.  Howlett 
has not shown either a lack of probable cause or the presence 
of  malice,  both  of  which  are  necessary  for  an  Indiana  mali‐
cious‐prosecution claim. See Welton, 770 F.3d at 674 (even if 
10                                                        No. 14‐1351 

plaintiff  has  properly  pleaded  a  constitutional  violation,  he 
still must show the elements of a state‐law claim, which un‐
der Indiana law includes malice and lack of probable cause). 
We already have explained why probable cause existed here. 
A plaintiff may show malice through “evidence of personal 
animosity … a complete lack of probable cause or a failure to 
conduct  an  adequate  investigation.”  Id.  (quoting  Golden 
Years  Homestead,  Inc.  v.  Buckland,  557  F.3d  457,  462  (7th  Cir. 
2009)).  Howlett  showed  nothing  of  the  kind.  Finally, 
Beasley’s investigation was adequate: he spoke with both the 
victim  and  the  accused,  and  he  had  the  victim  identify  his 
assailant  in person. Summary judgment was  thus appropri‐
ate on this claim.  
                                   B 
     Next, we address Howlett’s claims against Hack. The on‐
ly  federal  claim  against  Hack  is  for  malicious  prosecution. 
Unlike  Beasley  and  the  City,  Hack  is  not  immune  from  a 
state‐law malicious‐prosecution suit. Indiana Code § 34–13–
3–3(6) immunizes only governmental entities and employees 
from  these  suits;  for  all  other  defendants,  the  state  permits 
malicious‐prosecution  suits  to  proceed.  See  Reichhart,  748 
N.E.2d at 378–79. But this poses an insurmountable problem 
for  Howlett:  because  he  is  entitled  to  pursue  his  malicious‐
prosecution  claim  in  state  court,  he  has  an  adequate  state‐
law  remedy  and  may  not  proceed  with  his  federal  §  1983 
claim. See Newsome, 256 F.3d at 750–51. 
    This  resolves  all  of  Howlett’s  federal  claims.  What  re‐
main are his state‐law false‐arrest and malicious‐prosecution 
claims  against  Hack.  In  a  situation  like  this  one,  where  the 
state‐law claims have not been the focus of the litigation, the 
better practice is for the district court to relinquish its juris‐
No. 14‐1351                                                       11 

diction  over  them.  See  28  U.S.C.  §  1367(c)(3);  Williams  Elec‐
tronics Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007) 
(describing the “presumption that if the federal claims drop 
out before trial, the district court should relinquish jurisdic‐
tion over the state‐law claims”). The district court offered no 
reason for declining  to dismiss  the  remaining  supplemental 
claims.  In  our  view,  that  is  what  should  have  happened. 
Once the judgment is revised to show that these claims were 
dismissed without prejudice, Howlett will be free to seek to 
pursue them in state court.  
                                 III 
    We  conclude  with  a  few  words  about  Howlett’s  request 
that we  certify  two state‐law issues to the Indiana Supreme 
Court. He would like us to ask that court to rule on whether 
§  34‐11‐2‐4  or  § 34‐11‐2‐6  governs  the  statute  of  limitations 
for false‐arrest claims against police officers, and on whether 
the filing of a criminal case by a prosecutor effectively bars a 
malicious‐prosecution  claim  against  persons  (including  po‐
lice officers) who supplied information that led to the prose‐
cution.  These  questions  do  not,  however,  meet  the  criteria 
for certification found in Circuit Rule 52.  
    The present case does not turn on the answers to either of 
those questions. See State Farm Mut. Auto. Ins. Co. v. Pate, 275 
F.3d 666, 672 (7th Cir. 2001). The statute of limitations ques‐
tion  is  not  dispositive,  because  Howlett’s  false‐arrest  claim 
against  Beasley  and  the  City  fails  because  probable  cause 
supported  the  arrest,  and  because  we  are  directing  the  dis‐
trict  court  to  relinquish  jurisdiction  over  the  claim  against 
Hack.  We  were  able  to  resolve  most  of  the  malicious‐
prosecution claims without having to delve into the issue of 
whether  persons  who  supply  information  to  a  prosecutor 
12                                                    No. 14‐1351 

can be liable for malicious prosecution. Finally, we have en‐
sured  that  Howlett  may  pursue  his  remaining  state‐law 
claims against Hack in state court. We see no reason to bur‐
den  the  Indiana  Supreme  Court  with  such  matters,  and  we 
therefore deny Howlett’s request for certification. 
                               IV 
    In  summary,  we  conclude  that  even  if  Howlett’s  state‐
law false‐arrest claim against Beasley and the City is timely, 
it  was  properly  dismissed  because  Beasley  had  probable 
cause  to  arrest  Howlett.  Beasley  and  the  City  are  immune 
from Howlett’s state‐law malicious‐prosecution claim. How‐
lett’s § 1983 malicious‐prosecution claim against Beasley and 
the City cannot survive summary judgment because Howlett 
did not allege a separate constitutional injury and, even if he 
did, he has not submitted evidence that Beasley acted out of 
malice  or  lacked  probable  cause.  Howlett  cannot  maintain 
his § 1983 malicious‐prosecution claim against Hack because 
Howlett has an adequate state remedy. Finally, we decline to 
certify any questions to the Indiana Supreme Court.  
   We  therefore  AFFIRM  the  judgment  of  the  district  court 
granting  summary  judgment  to  the  defendants  in  all  re‐
spects  but  one.  We  REMAND  the  case  to  the  district  court 
with instructions to change the dismissal of Howlett’s state‐
law claims against Hack to one without prejudice, so that he 
may pursue them in state court.